THE THIRTEENTH COURT OF APPEALS

                                   13-14-00475-CR


                               Ex Parte Frank Armenta


                                   On Appeal from the
                     347th District Court of Nueces County, Texas
                            Trial Cause No. 13CR3076-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED FOR WANT OF JURISDICTION.

The Court orders the appeal DISMISSED FOR WANT OF JURISDICTION in

accordance with its opinion.

      We further order this decision certified below for observance.



September 25, 2014